UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly periodended September 30, 2012 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number 333-167451 PEGASUS TEL, INC. (Exact name of registrant as specified in its charter) Delaware 41-2039686 (State or other jurisdiction (I.R.S. Employer Identification No.) of icorporation or organization) 116 Court Street, Suite 707 New Haven, Connecticut (Address of principal executive offices) (Zip Code) Registrant's telephone number including area code (203) 823-9136 (Former Name or Former Address, if changed since last report) Securities registered pursuant to Section 12(b) of the Exchange Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.0001 par value 1 Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days xYes oNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files) x Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yeso Nox APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. Yes o No o APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: 3,510,496,677shares of common stock issued and outstanding as of November 16, 2012. 2 PEGASUS TEL, INC. FORM 10-Q TABLE OF CONTENTS Item # Description Page Numbers PART I 5 ITEM 1 FINANCIAL STATEMENTS 5 ITEM 2 MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 17 ITEM 3 QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 27 ITEM 4 CONTROLS AND PROCEDURES 27 PART II 28 ITEM 1 LEGAL PROCEEDINGS 28 ITEM 1A RISK FACTORS 28 ITEM 2 UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 28 ITEM 3 DEFAULTS UPON SENIOR SECURITIES 29 ITEM 4 MINE SAFETY DISCLOSURES 29 ITEM 5 OTHER INFORMATION 29 ITEM 6 EXHIBITS 30 SIGNATURES 31 EXHIBIT 21.1 SUBSIDIARIES EXHIBIT 31.1 SECTION EXHIBIT 31.2 SECTION EXHIBIT 32.1 SECTION EXHIBIT 32.2 SECTION 3 Table of Content INFORMATION REGARDING FORWARD-LOOKING DISCLOSURE This quarterly report on Form 10-Q contains forward-looking statements. Statements in this report that are not historical facts, including statements about management’s beliefs and expectations, constitute forward-looking statements. These statements are based on current plans, estimates and projections, and are subject to change based on a number of factors, including those outlined under Item 1A, Risk Factors, in our most recent annual report on Form 10-K, and any updated risk factors we include in our quarterly reports on Form 10-Q and other filings with the SEC. Forward-looking statements speak only as of the date they are made, and we undertake no obligation to update publicly any of them in light of new information or future events. Forward-looking statements involve inherent risks and uncertainties. A number of important factors could cause actual results to differ materially from those contained in any forward-looking statement. Such factors include, but are not limited to, the following: • risks arising from material weaknesses in our internal control over financial reporting, including material weaknesses in our control environment; • our ability to attract new clients and retain existing clients; • our ability to retain and attract key employees; • risks associated with assumptions we make in connection with our critical accounting estimates; • potential adverse effects if we are required to recognize impairment charges or other adverse accounting-related developments; • potential downgrades in the credit ratings of our securities; • risks associated with the effects of global, national and regional economic and political conditions, including fluctuations in economic growth rates, interest rates and currency exchange rates; and • developments from changes in the regulatory and legal environment for advertising and marketing and communications services companies around the world. Investors should carefully consider these factors and the additional risk factors outlined in more detail under Item 1A, Risk Factors, in our 2011 Annual Report on Form 10-K and other filings with the SEC. 4 Table of Content PART I ITEM 1FINANCIAL STATEMENTS PEGASUS TEL, INC. AND SUBSIDIARY UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2012 CONTENTS Consolidated Balance Sheets as of September 30, 2012 (Unaudited) Page 6 Consolidated Statements of Operations for thethree months ended Sept. 30, 2012 and for the Period from February 1, 2011to September 30, 2012 (unaudited) 7 Consolidated Statements of Cash Flows for thePeriod from February 1, 2011 to September 30, 2012 (unaudited) 8 Notes to Consolidated Financial Statements (Unaudited) 9 5 Table of Content PEGASUS TEL, INC. AND SUBSIDIARY (A Development Stage Company) CONSOLIDATED BALANCE SHEET Sept .30 (Unaudited) Assets: Cash and Cash Equivalents $ Investment in Kingstart Int'l Investment in Blue Bull Ventures Corp Total Current Assets Total Assets $ Liabilities: Accounts Payable $ VAT Payable Accounts Payable- Related Party Accrued Interest Related Party Notes Payable Notes Payable Total Current Liabilities Total Liabilities Stockholders' Equity: Preferred Stock, Series C Convertible, Par value $0.0001, Authorized 10,000,000 shares Issued 1,000,000 shares at September 30, 2012 Preferred Stock, Series D Convertible, Par value $0.0001, Authorized 10,000,000 shares Issued 2,436,453 shares at September 30, 2012 Common Stock, Par value $0.0001, Authorized 19,990,000,000 shares Issued 3,510,496,677 shares Paid-In Capital Stock Subscription Receivable ) Retained Deficit ) Deficit Accumulated During Development Stage ) Total Stockholders' Equity ) Total Liabilities and Stockholders' Equity $ The accompanying notes are an integral part of these financial statements. 6 Table of Content PEGASUS TEL, INC. AND SUBSIDIARY (A Development Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Cumulative Since For the Three For the Period February 1, Months from Ended February 1, 2012 Inception of September 30, to Development September 30, 2012 Stage Revenues $ $ $ Costs of Services ) ) ) Gross Margin 44 44 Expenses Accounting General and Administrative ) Outside Services - Operating Expenses Operating Income (Loss) Other Income (Expense) Finance Charge - - - Currency Exchange ) ) ) Interest Expense ) ) ) Net Loss Before Taxes ) ) ) Income and Franchise Tax - - - Net Loss $ ) $ ) $ ) Loss per Share, Basic & Diluted $ ) $ ) Weighted Average Shares Outstanding The accompanying notes are an integral part of these financial statements. 7 Table of Content PEGASUS TEL, INC. AND SUBSIDIARY (A Development Stage Company) CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Cumulative Since For the Three For the Period February 1, Months From Ended February 1, 2012 Inception of September 30, to Development September 30, 2012 Stage CASH FLOWS FROM OPERATING ACTIVITIES: Net Loss for the Period $ ) $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Changes in Operating Assets and Liabilities Decrease (Increase) in Accounts Receivable - Increase (Decrease) in VAT Receivable - - Increase (Decrease) in Accounts Payable Increase (Decrease) in VAT Payable ) Increase in Interest Payable Net Cash Used in Operating Activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Cash acquired from Pegasus in reverse merger - Investment in Kingstart Int'l ) ) ) Net cash provided by Investing Activities ) ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Overdrawn Cash ) - - Contributed Capital - Proceeds from Notes Payable Proceeeds from Related Party Notes Payments on Related Party Notes ) ) ) Net Cash Provided by Financing Activities Net (Decrease) Increase in Cash Cash at Beginning of Period - - - Cash at End of Period $ $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid during the year for: Interest $
